Citation Nr: 1804693	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  16-27 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Milwaukee, Wisconsin.

This matter was remanded by the Board in August 2017 for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


REMAND

A claimant has a right to compliance with the directives in a remand from the Board. Stegall v. West, 11 Vet. App. 268 (1998). In the August 2017 remand, the Board requested that RO associate with the claims file a VA treatment record consisting of a March 2015 audiogram that was conducted to evaluate the Veteran's bilateral hearing loss. While the RO provided a summary of that March 2015 VA audiological treatment report, the audiogram itself (which is mentioned in the March 2015 treatment report and specifically referenced in the August 2017 remand) has still not been associated with the claims file. Instead, the RO provided a duplicate copy the March 2015 VA treatment report with no audiogram included. Therefore, once again the Board must remand this matter back to the RO to provide a copy of the audiogram conducted by VA medical personnel in March 2015. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake all appropriate efforts to associate with the record the audiogram that was conducted at the VAMC in Tomah, Wisconsin in March 2015. If the audiogram is unavailable or cannot be located, a statement of unavailability must be associated with the claims file.

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

